10

11

12

13

14

15

16

17

18

19

20

 

Case 2:20-cr-00126-APG-VCF Document 47 Filed 06/16/20 Page 1 of 4

NICHOLAS A. TRUTANICH
United States Attorney

District of Nevada

Nevada Bar Number 13644

LISA C. CARTIER GIROUX
Nevada Bar Number 14040
STEPHANIE N. IHLER

Assistant United States Attorney
501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101
Telephone: (702) 388-6336

Email: lisa.cartier-giroux@usdoj.gov
Email: stephanie.ihler@usdoj.gov

Attorney for the United States of America

 

__— FILED ———— RECEIVED

———— ENTERED _——-— SERVED ON
COUNSEL/PARTIES OF RECORD

 

JUN 16 2020

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, CRIMINAL INDICTMENT
Plaintiff “2 r
Case No.: 2:20-cr- Pix. &e
VS.
TYREE WALKER, VIOLATIONS:
DEVARIAN HAYNES, and
Count One:
RICARDO DENSMORE, 18 U.S.C. § 844(n) — Conspiracy to Commit
Arson;
Defendants.

 

 

THE GRAND JURY CHARGES THAT:

Count Two:
18 U.S.C. §§ 844(i) and 2 — Arson;

Count Three:
18 U.S.C. § 844(n) — Conspiracy to Commit
Arson; and

Count Four:
18 U.S.C. §§ 844((1) and 2~ Arson

 
10

11

12

13

14

15

16

17

18

19

20

 

Case 2:20-cr-00126-APG-VCF Document 47 Filed 06/16/20 Page 2 of 4

COUNT ONE
(Conspiracy to Commit Arson)

On or about May 31, 2020, in the State and Federal District of Nevada,

TYREE WALKER,
DEVARIAN HAYNES, and
RICARDO DENSMORE,

defendants herein, did knowingly and willfully combine, conspire, confederate, and agree with
each other and with others known and unknown to the grand jury, to maliciously damage and
destroy, and attempt to damage and destroy, by means of fire and an explosive, a vehicle, to
wit: a marked Las Vegas Metropolitan Police Patrol Unit, used in interstate and foreign
commerce and in any activity affecting interstate and foreign commerce, all in violation of Title

18, United States Code, Section 844(n).

COUNT TWO
(Arson)

On or about May 31, 2020, in the State and Federal District of Nevada,

TYREE WALKER,
DEVARIAN HAYNES, and
RICARDO DENSMORE,
defendants herein, maliciously damaged and destroyed, and attempted to damage and destroy,

by means of fire and an explosive, a vehicle, to wit: a marked Las Vegas Metropolitan Police
Patrol Unit, used in interstate and foreign commerce and in any activity affecting interstate and

foreign commerce, all in violation of Title 18, United States Code, Sections 844(i) and 2.

 
10

11

12

13

14

15

16

17

18

19

20

 

Case 2:20-cr-00126-APG-VCF Document 47 Filed 06/16/20 Page 3 of 4

COUNT THREE
(Conspiracy to Commit Arson)

On or about May 31, 2020, in the State and Federal District of Nevada,

TYREE WALKER,
DEVARIAN HAYNES, and
RICARDO DENSMORE,
defendants herein, did knowingly and willfully combine, conspire, confederate, and agree with

each other and with others known and unknown to the grand jury, to maliciously damage and
destroy, and attempt to damage and destroy, by means of fire and an explosive, a vehicle, to
wit: a marked Las Vegas Metropolitan Police Patrol Unit, in whole or in part owned or
possessed by, or leased to, any institution or organization receiving Federal financial assistance,

all in violation of Title 18, United States Code, Section 844(n).

COUNT FOUR
(Arson)

On or about May 31, 2020, in the State and Federal District of Nevada,

TYREE WALKER,
DEVARIAN HAYNES, and
RICARDO DENSMORE,

defendants herein, maliciously damaged and destroyed, and attempted to damage and destroy,
by means of fire and an explosive, a vehicle, to wit: a marked Las Vegas Metropolitan Police

Patrol Unit, in whole or in part owned or possessed by, or leased to, any institution or

 
10

11

12

13

14

15

16

17

18

19

20.

 

Case 2:20-cr-00126-APG-VCF Document 47 Filed 06/16/20 Page 4 of 4

organization receiving Federal financial assistance, all in violation of Title 18, United States

Code, Sections 844(f)(1) and 2.

DATED: This 16th day of June 2020.

A TRUE BILL:
/S/
FOREPERSON OF THE GRAND JURY
NICHOLAS TRUTANICH
United States Attorney
Sithae. Chle—
STEPHANIE IHLER

Assistant United States Attorney

 
